internal_revenue_service number release date index number -------------------------------------- -------------------------------------- ----------------------- re ---------------------------------------------- ------------------------------------------------------------ - department of the treasury washington dc third party communication none date of communication not applicable_person to contact ----------------------------------------------------- ----------------------------------- telephone number ------------------- refer reply to cc psi b04 plr-144461-12 date date legend husband wife trust trust foundation charity date date date date date county court a b c d e f state ----------------------------------------------- ------------------------------------------------------ ------------------------------------------------------------------------------------------------------------------- ----- ------------------------------------------------------------------------------------------------------------------- --------------------------- ----------------------------------------------------------------------- ----------------------------------------------- ----------------- ----------------- ---------------------- -------------------------- ---------------------- ---------------------------------------------------------------------- ------------ --- ------------ ------------ ------ dear ---------------------------- this letter responds to your authorized representative’s letter dated date requesting income and gift_tax rulings with respect to the proposed transfer of your interests in trusts to charity a charitable_organization that meets the requirements of sec_170 and sec_2522 of the internal_revenue_code plr-144461-12 the facts and representations submitted are summarized as follows on date husband and wife collectively trustors created trust and funded trust with assets having a value of approximately dollar_figurea husband and wife represent that trust is a charitable_remainder_unitrust crut pursuant to sec_664 paragraph second of trust provides that in each taxable_year of trust the trustee shall pay to husband and wife during their lifetimes and after the death of the first of them to die to the survivor for such time as he or she survives a unitrust_amount equal to b percent of the net fair_market_value of the assets of trust valued as of the first day of each taxable_year paragraph sixth a of trust provides that upon the death of the survivor of husband and wife subject_to paragraph sixth b the trustee shall distribute all of the then principal and income of trust other than any amount due to the surviving recipient to charity paragraph sixth b of trust provides that if either the will of the surviving trustor or a writing by the surviving trustor delivered to the trustee make specific reference to this paragraph sixth b and provides for a distribution which is different than the distribution provided in paragraph sixth a the entire remaining trust principal shall be paid over and distributed as provided in such will or writing in such amounts as the surviving trustor may direct provided however that such payment and distribution shall be made only to an organization or organizations each of which is described in sec_170 sec_170 sec_2055 sec_2522 or sec_2522 provided further however that no payment or distribution shall be made to an organization which is a private_foundation described in sec_509 other than a private_foundation described in sec_170 paragraph sixth e of trust provides that notwithstanding any provision to the contrary the trustee may distribute currently a portion of the trust assets to the qualified organizations selected by the trustors pursuant to a separate written instrument which expressly references this paragraph sixth and is provided to the trustee in accordance with this paragraph sixth paragraph fourteenth of trust provides that trust is executed under the laws of state and governed by the laws of state on date husband and wife waived their rights to change the designation of charity as the charitable_beneficiary with respect to c percent of the remainder_interest of trust plr-144461-12 on date husband and wife created trust and funded trust with assets having a value of approximately dollar_figured husband and wife represent that trust is a crut pursuant to sec_664 paragraph second of trust provides that in each taxable_year of trust the trustee shall pay to husband and wife during their lifetimes and after the death of the first of them to die to the survivor for such time as he or she survives a unitrust_amount equal to e percent of the net fair_market_value of the assets of trust valued as of the first day of each taxable_year paragraph sixth a of trust provides in pertinent part that upon the death of the survivor of husband and wife subject_to paragraph sixth b the trustee shall distribute all of the then principal and income of trust other than any amount due to the surviving recipient to charity paragraph sixth b of trust provides that if either the will of the surviving trustor or a writing by the surviving trustor delivered to the trustee makes specific reference to this paragraph sixth b and provides for a distribution which is different than the distribution provided in paragraph sixth a the entire remaining trust principal shall be paid over and distributed as provided in such will or writing in such amounts as the surviving trustor may direct provided however that such payment and distribution shall be made only to an organization or organizations each of which is described in sec_170 sec_170 sec_2055 sec_2522 or sec_2522 provided further however that no payment or distribution shall be made to an organization which is a private_foundation described in sec_509 other than a private_foundation described in sec_170 paragraph thirteenth of trust provides that trust is executed under the laws of state and governed by the laws of state the trustors represent that at the time trust and trust collectively trusts were created they had no intention to divide the unitrust and remainder interests as a method to avoid the partial_interests rules in sec_170 on date husband and wife entered an agreement agreement with charity agreement requires that husband and wife irrevocably relinquish any right to change the charitable beneficiaries of the trusts acknowledge that charity is the sole remainder beneficiary of trusts and convey to charity all of trustors’ respective rights to all remaining unitrust amounts payable to trustors from trusts husband as trustee of trusts agrees to assign to charity all assets of trusts within thirty days of the approval date of agreement trustors have also agreed to transfer to charity additional assets equal to the difference between dollar_figuref and the sum of the value of the assets of trusts on or before the date which is fifteen days after the approval date of agreement the approval date of agreement is the later of a the date on which county court plr-144461-12 approves the agreement and its effect on trusts or b the date on which trustors receive a private_letter_ruling from the service approving the transaction on date county court approved agreement you have requested the following rulings husband and wife will be entitled to a gift_tax deduction under sec_2522 for the value of the remainder interests in trusts transferred as a result of their irrevocable renunciation of their right to change the charitable_remainder beneficiary of trusts and their irrevocable designation of charity as the sole charitable_remainder beneficiary of trusts husband and wife will be entitled to a gift_tax deduction under sec_2522 for the value of their unitrust interests in trusts transferred as a result of their assignment of those unitrust interests to charity husband and wife will be entitled to an income_tax deduction under sec_170 for the value of their unitrust interests in trusts transferred as a result of their assignment of those unitrust interests to charity based on the representation that trusts qualify as cruts under sec_664 and based on the representation that husband and wife did not divide their interest in the properties originally transferred to trusts to avoid the partial interest rules sec_170 and sec_1_170a-6 of the income_tax regulations will not disallow a charitable_contribution_deduction for husband and wife under sec_170 based on the present fair_market_value of the remainder_interest originally contributed to the trusts law and analysis ruling sec_1 - sec_170 provides that there shall be allowed as a deduction any charitable_contribution as defined in sec_170 payment of which is made within the taxable_year sec_170 provides that in the case of property transferred in trust no deduction is allowed for the value of a contribution of a remainder_interest unless the trust is a charitable_remainder_annuity_trust or a charitable_remainder_unitrust described in sec_664 or a pooled_income_fund described in sec_642 sec_170 provides that no charitable_contribution_deduction is allowed for the value of any interest in property other than a remainder_interest transferred in trust unless the interest is in the form of a guaranteed annuity or a fixed percentage distributed annually of the fair_market_value of the trust property determined annually plr-144461-12 and the grantor is treated as the owner of the interest for purposes of applying sec_671 relating to grantor trusts sec_170 provides that a contribution not made by a transfer in trust of less than the taxpayer's entire_interest in property is not allowed as a charitable_contribution_deduction except to the extent such contribution would have been allowed as a deduction had it been transferred in trust sec_170 provides that sec_170 does not apply to a contribution of an undivided portion of the taxpayer's entire_interest in property sec_1_170a-6 and sec_1_170a-7 provide that a deduction is allowed for a contribution of a partial interest in property if such interest is the taxpayer's entire_interest in the property such as an income_interest or a remainder_interest if however the property in which such partial interest exists was divided in order to create such interest and thus to avoid sec_170 the deduction will not be allowed sec_1_170a-6 provides that no deduction is allowed under sec_170 for the fair_market_value of a charitable_contribution of a remainder_interest in property which is less than the donor's entire_interest in the property and which the donor transfers in trust unless the trust is a charitable_remainder_unitrust described in sec_664 and sec_1_664-3 sec_1_170a-7 provides that an undivided portion of a taxpayer's entire_interest in property must consist of a fraction or percentage of each and every substantial interest or right owned by the taxpayer in the property and must extend over the entire term of the taxpayer's interest in the property sec_1_170a-1 provides that if a charitable_contribution is made in property other than money the amount of the contribution is generally the fair_market_value of the property at the time of the contribution sec_1_170a-1 provides that if as of the date of the gift a transfer for charitable purposes is dependent upon the performance of some act or the happening of a precedent event in order that it might become effective no deduction is allowable unless the possibility that the charitable transfer will not become effective is so remote as to be negligible sec_664 provides that for purposes of sec_664 a charitable_remainder_unitrust is a_trust a from which a fixed percentage which is not less than percent nor more than percent of the initial net fair_market_value of all property placed in trust is to be paid not less frequently than annually to one or more persons at least one of which is not an organization described in sec_170 and in the case of individuals only to an individual who is living at the time of creation of the trust for a term of years plr-144461-12 not in excess of years or for the life or lives of such individual or individuals b from which no amount other than the payments described in sec_664 and other than qualified gratuitous transfers described in sec_664 may be paid to or for the uses of any person other than an organization described in sec_170 c following termination of the payments described in sec_664 the remainder_interest in the trust is to be transferred to or for_the_use_of an organization described in sec_170 or is to be retained by the trust for such a use or to the extent the remainder_interest is in qualified_employer_securities as defined in sec_664 all or a part of such securities are to be transferred to an employee_stock_ownership_plan as defined in sec_4975 in a qualified_gratuitous_transfer as defined in sec_664 and d with respect to each contribution of property to the trust the value determined under sec_7520 of the remainder_interest passing to charity is at least percent of the initial net fair_market_value of all property placed in the trust sec_2501 imposes a tax for each calendar_year on the transfer of property by gift during such calendar_year by any individual sec_2511 provides that the tax imposed by sec_2501 shall apply whether the transfer is in trust or otherwise whether the gift is direct or indirect and whether the property is real or personal tangible or intangible sec_25_2511-2 of the gift_tax regulations provides in part that a gift is incomplete if and to the extent a reserved power gives the donor the power to name new beneficiaries or to change the interests of the beneficiaries as between themselves unless the power is a fiduciary power limited by a fixed_or_ascertainable_standard thus a gift would be incomplete to the extent the donor retains the power to designate the beneficiaries of the gift even if the power retained is limited to designating charitable beneficiaries see revrul_77_275 1977_2_cb_346 sec_25_2511-2 provides in part that the relinquishment or termination of a power to change the beneficiaries of transferred property occurring otherwise than by the death of the donor the statute being confined to transfers by living donors is regarded as the event which completes the gift and causes the tax to apply sec_2522 provides that in computing taxable_gifts for the calendar_year there shall be allowed as a deduction the amount of all gifts made during such year to or for_the_use_of a corporation or trust or community chest fund or foundation organized and operated exclusively for religious charitable scientific literary or educational_purposes no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual sec_2522 provides that where a donor transfers an interest in property other than an interest described in sec_170 to a person or for a use described in sec_2522 or b and an interest in the same property is retained by the plr-144461-12 donor or is transferred or has been transferred for less than an adequate_and_full_consideration in money_or_money's_worth from the donor to a person or for a use not described in sec_2522 or b no deduction shall be allowed under this section for the interest which is or has been transferred unless -- a in the case of a remainder_interest such interest is in a_trust which is a charitable_remainder_annuity_trust or a charitable_remainder_unitrust described in sec_664 or a pooled_income_fund described in sec_642 or b in the case of any other interest such interest is in the form of a guaranteed annuity or is a fixed percentage distributed yearly of the fair_market_value of the property to be determined yearly in situation of revrul_86_60 1986_1_cb_302 in a created a charitable_remainder_annuity_trust described in sec_664 the trust instrument provided that the trustee shall pay the annuity amount annually to a for life and upon a's death to b the successive life interest beneficiary for such time as b survives upon the death of the survivor of a and b the corpus is to be distributed to x a charitable_organization that meets the requirements of sec_170 and sec_2522 in a and b assigned their interests in the trust to the charitable_remainder beneficiary a made a completed_gift under sec_2511 to b of the secondary life_annuity interest in the trust in because a made a completed_gift in the trust to a noncharitable beneficiary the charitable gift_tax deduction is allowed for a's transfer only if the interest is described in sec_25 c -3 c because a's transfer to x is of a right to receive a fixed amount annually for the life of a and qualifies as a guaranteed annuity the interest qualifies under sec_25 c -3 c v and the gift qualifies for a gift_tax_charitable_deduction under sec_2522 in addition a’s transfer of a’s entire life_annuity interest in qualifies for an income_tax deduction under sec_170 the life_annuity interest was the only interest in the charitable_remainder_annuity_trust that a owned at the time of the transfer although a had previously divided the interest a held in the property the division was not done to avoid sec_170 thus under sec_1_170a-7 a’s transfer of a’s entire life_annuity interest qualifies for an income_tax deduction under sec_170 furthermore following the transfer b did not retain any interest in the trust and at no time had b made a transfer of an interest in the trust for a private purpose consequently there is no requirement that the transfer to charity be in a form described in sec_25_2522_c_-3 and b's transfer of b's annuity interest to charity qualifies for a deduction under sec_2522 finally b’s transfer qualifies for an income_tax charitable deduction under sec_170 the secondary life_annuity interest was the only interest in the trust that b owned at the time of the transfer therefore under sec_1_170a-7 b's transfer of b's entire secondary life_annuity interest qualifies for an income_tax deduction under sec_170 in this case the taxpayers represent that trust and trust satisfy the requirements of sec_664 based on the information submitted and representations made we conclude that the terms of agreement will not preclude trust and trust from qualifying as cruts plr-144461-12 under the proposed transaction trustors will irrevocably relinquish any right to change the charitable beneficiaries of the trusts and acknowledge that charity is the sole remainder beneficiary of trusts the gift of the remainder interests in trusts to charity would be complete accordingly based on the facts presented and the representations made we conclude that husband and wife will be entitled to a gift_tax deduction under sec_2522 for the value of the remainder interests in trusts transferred in addition based on the representation that trusts qualify as cruts under sec_664 sec_170 will not disallow a charitable_contribution_deduction for the remainder_interest under sec_170 for husband and wife furthermore under the proposed transaction trustors will convey to charity all of trustors’ respective rights to all remaining unitrust amounts payable to trustors from trusts husband and wife will convey their entire_interest in trusts to charity and following the transfer husband and wife will not retain any interest in trusts accordingly based on the facts presented and the representations made we conclude that husband and wife will be entitled to a gift_tax deduction under sec_2522 and income_tax deduction under sec_170 for the value of their unitrust interests in trusts in accordance with the power_of_attorney on file with this office we have sent a copy of this letter to your authorized representatives except as expressly provided herein we neither express nor imply any opinion concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination plr-144461-12 this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent sincerely _____________________________ james f hogan chief branch office of the associate chief_counsel passthroughs and special industries enclosures copy for sec_6110 purposes copy of this letter
